Citation Nr: 0109971	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  98-14 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
cervical spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to December 
1945 and from June 1949 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for a disability 
of the cervical spine on the grounds that new and material 
evidence had not been submitted to reopen a claim for service 
connection for that disability.

The Board remanded the case in April 2000 to schedule the 
veteran for a hearing before a traveling member of the Board 
at the RO because he had requested such a hearing on his VA 
Form 9 substantive appeal.  A hearing was scheduled in 
October 2000 and the veteran was notified of the date, time, 
and place to report a month earlier.  A notation by the Board 
member on the file copy of the September 2000 letter sent to 
the veteran shows that the veteran failed to appear (FTA) for 
the hearing.


FINDINGS OF FACT

1.  Service connection for residuals of a cervical injury was 
denied in a decision of the RO dated in March 1996.

2.  The veteran did not appeal the March 1996 decision.

3.  Evidence submitted since the March 1996 rating decision 
consists of VA medical records showing that the veteran 
currently has degenerative disc disease of the cervical 
spine, including spondylosis, cervical stenosis, and a small 
herniated nucleus pulposus, and the veteran's statements and 
testimony at a September 1998 hearing.

CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying service connection 
for residuals of a cervical injury is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the March 1996 rating decision 
denying service connection for residuals of a cervical injury 
is not new and material, and the veteran's claim for service 
connection for residuals of a cervical injury has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran served on active duty from June 1944 to December 
1945 and from June 1949 to August 1951.  Evidence in the 
claims file shows that the veteran's first period of service 
was spent in a service school called the "Navy V-12" 
program studying medicine.  During this period the veteran 
was stationed in a V-12 unit at Tulane University, New 
Orleans, Louisiana; in a V-12 unit at the University of 
Arkansas, Little Rock, Arkansas, and at a United States Naval 
Hospital (USNH) in New Orleans.  A DD Form 214 pertaining to 
the veteran's second period of service shows that he served 
as a medical officer for the Air Force.

In July 1953, the veteran filed his original application for 
VA compensation benefits, claiming service connection for 
bronchiectasis.  On his application form, he also noted that 
he had been treated for a cyst on the neck in May 1953.

The RO obtained the veteran's service medical records from 
his first period of service in September 1953.  These records 
included a Report of Physical Examination for the purpose of 
enlistment in "Class V-12" dated in April 1944.  The 
veteran reported a history of childhood diseases and of a 
tonsillectomy and adenoidectomy in 1934.  On examination, the 
neck was normal.  The spine and extremities (bones, joints, 
muscles, feet) were normal except for a slight deformity of 
the ring finger of the left hand which presented no 
functional impairment and was not considered disqualifying.

A Report of Physical Examination for the purpose of applying 
for medical training, dated in July 1944, showed no 
complaints or findings pertaining to the neck or cervical 
spine.  On examination, the neck was normal.  The spine and 
extremities (bones, joints, muscles, feet) were normal except 
for the slight deformity of the ring finger of the left hand.  
In May 1945, the veteran was examined and found physically 
qualified for retention in the Navy V-12 Program.  In June 
1945, the veteran was examined and found physically qualified 
for transfer.   

A Report of Physical Examination for the purpose of 
separation from Naval service, dated in December 1945, showed 
no complaints or findings pertaining to the neck or cervical 
spine.  On examination, the neck was normal.  The spine and 
extremities (bones, joints, muscles, feet) were normal.  A 
Report of Physical Examination for the purpose of appointment 
to Ensign in the Naval Reserves, dated in April 1946, showed 
no complaints or findings pertaining to the neck or cervical 
spine.  On examination, the neck was normal.  The spine and 
extremities (bones, joints, muscles, feet) were normal.  A 
Report of Physical Examination for the purpose of a Navy 
Internship, Lieutenant, Junior Grade (LTJG), Medical Corps 
Reserves (MCR), dated in October 1948, also showed no 
complaints or findings pertaining to the neck or cervical 
spine.  On examination, the neck was normal.  The spine and 
extremities (bones, joints, muscles, feet) were normal.  On a 
Report of Medical History, the veteran checked "no" under 
"have you ever had or have you now . . . arthritis" and 
"bone, joint, or other deformity".  He also checked "no" 
for "have you had accidents or injuries other than those 
listed above".

The RO also obtained service medical records in 1953 from the 
veteran's second period of active duty from June 1949 to 
August 1951, but the Report of Physical Examination for 
separation was not found despite repeated efforts on the part 
of the RO to obtain it.  The medical records that were 
obtained included a Report of Medical Examination for the 
purpose of "Active Duty Type - Intern" dated in June 1949.  
This examination showed no complaints or findings pertaining 
to the neck or cervical spine.  On examination, there was no 
significant abnormality (N.S.A.) of the head, face, or neck.  
The spine and extremities (bones, joints, muscles) also 
presented no significant abnormality.  The service medical 
records also showed that the veteran was hospitalized on two 
occasions for treatment of the common cold, the first time 
for two days in September 1950 and the second time for five 
days in December 1950.  There were no complaints or findings 
pertaining to the neck or cervical spine on these reports.  

On a Report of Medical History, dated in July 1951, the 
veteran reported that his present health was "excellent".  
There were no complaints or findings pertaining to the neck 
or cervical spine.  The veteran checked "no" for 
"arthritis" and for "bone, joint, or other deformity" 
under "have you ever had or have you now . . . ."  He also 
checked "no" for "have you had an illness or injury other 
than those already noted".  The examiner noted certain 
childhood and other illness and then stated, "no other 
operations, illnesses, or injuries."

The veteran underwent a VA examination in April 1954 in 
connection with his claim for service connection for 
bronchiectasis.  He stated in the "Medical History" section 
of the report, "I have sinus and bronchiectasis.  I have no 
other trouble."  On examination, the head, face, and neck 
were normal and the musculoskeletal system was normal.

In December 1984, the RO received an application from the 
veteran for VA compensation.  In it, the veteran claimed 
service connection for, among other things, "arthritis and 
fusion of cervical spine" and for "laceration of upper 
lip".  He stated that he had been treated for these 
disabilities in 1950 at the Touro Infirmary in New Orleans.  
He also indicated that an x-ray of his neck had been taken in 
1982 at the VAMC in Shreveport, Louisiana.  In relation to a 
claim for service connection for another disorder, he stated 
that he had been treated for a nasal obstruction at a VAMC in 
Little Rock, Arkansas, in "1954/55".

In January 1985, the RO wrote to the veteran and informed him 
that, before further action could be taken on his claims, the 
RO needed additional evidence including evidence showing 
recent treatment for the claimed disabilities and evidence 
showing treatment for them since service.  The RO notified 
the veteran of the best type of evidence to submit and 
provided him with forms to complete to authorize the release 
of private medical records to enable the RO to assist him in 
obtaining those records.  The RO also informed the veteran 
that the service department had been unable to locate records 
showing treatment in service for certain disorders including 
arthritis, spine fusion, and lip laceration.  The RO asked 
the veteran to provide more specific information about the 
nature of these disorders or injuries in service to 
facilitate additional searches for the records and advised 
him that if he had any service medical records to submit 
them.  The RO informed the veteran that it needed this 
evidence as soon as possible and, if it did not receive the 
evidence within one year from the date of its letter, 
benefits to which the veteran might be entitled could not be 
paid for any period prior to receipt of the evidence.

Meanwhile, the RO attempted to obtain the records of 
treatment at both VAMCs where the veteran stated he had been 
treated.  The Shreveport VAMC responded that it had no record 
of treatment at its facility pertaining to the veteran.  In 
March 1985, the RO wrote to the veteran and informed him of 
the response from the Shreveport VAMC.  Also in March 1985, 
the RO received records from the VAMC, Little Rock, in reply 
to its inquiry.  The records showed that in June 1956 the 
veteran underwent the excision of a lesion from his lower 
right leg.  In September 1956, the veteran was admitted to 
the VA hospital for a deflected nasal septum.  He underwent a 
submucous resection, and the final diagnosis was deflection 
of septum due to unknown cause; treated, improved.  In the 
recording of past medical history on this narrative summary, 
it was noted, "He had partial cervical vertebral dislocation 
in 1943 with residual arthritis."  On physical examination, 
the examiner noted "tenderness at C-5 - C-7 level in neck 
posterior without spasm or limitation of motion."

In an attempt to obtain service medical records other than 
those already in the claims file, if any, the RO also 
requested such records from the National Personnel Records 
Center (NPRC) in St. Louis.  In April 1985, the RO received a 
reply that there were no medical/service records on file at 
the NPRC, and it was noted that the veteran's service was 
"fire-related service."  Such a notation refers to a fire 
which occurred at the NPRC in July 1973.  However, because 
the veteran had made a claim in the 1950s, his service 
medical records were obtained by VA twenty years before the 
fire at NPRC and are in the claims file as described above.  

The veteran did not reply to the RO's January 1985 letter 
within a year.  The RO next received correspondence from him 
in August 1993 when he claimed service connection for a 
diving accident which he stated occurred in 1945 and "fused 
neck vertebrae (Vth, VIth, & VIIth) Tulane University, New 
Orleans, LA".  In February 1994, the RO denied service 
connection for a cervical spine injury because the service 
medical records were negative for any such injury.  The 
veteran was provided a copy of this decision in February 
1994.

In March 1994, the RO received a notice of disagreement from 
the veteran in which he requested a hearing and in which he 
requested that the VA afford him a physical examination in 
connection with this claim.  He also requested that records 
from the Little Rock VAMC be obtained for a period from 1953 
to 1957.  The RO requested the records from the VAMC, Little 
Rock, and, in August 1994, received duplicates of the records 
dated in 1956 that it had obtained in March 1985.  In October 
1994, the RO issued a statement of the case continuing the 
denial of the claim for service connection.

A hearing was held in June 1995 before a VA hearing officer.  
The veteran testified that in approximately August 1943, 
while in the V-12 Unit serving at Tulane University, he dove 
into a pool, hit bottom, and hyperextended his neck.  He 
stated that he could not move anything except his big toes 
and his thumbs.  He stated that he was able to shove off the 
bottom of the pool with his big toes and come to the surface 
of the water where he was pulled out by a friend.  After 
getting out, he stated that he "could move my legs, my arms, 
I could stand, I could do everything, except my lip was 
cut."  He testified that he was taken to Touro Infirmary 
where an intern stitched his lip.  He told the intern that he 
had had severe pain and muscle spasm in his neck and 
temporary paralysis and that the intern noted some muscle 
spasm in the neck and told him if the problem continued to 
come see him in a week.

The veteran stated that his muscle spasm and pain cleared up 
for a while and he did not have any more problems with his 
neck until he was completing his surgery residency at the VA 
hospital in Little Rock.  He stated that he would walk out of 
surgery with his head down and that he could not straighten 
up.  He reported that he believed that x-rays were taken at 
the VA hospital and that he had had treatment in the Physical 
Therapy Department with hot moist towels to the back of the 
neck and with titanic contraction and that this treatment 
helped tremendously.  He stated that muscle spasms and pain 
of the neck and numbness and tingling of the hands continued, 
however, as a "recurring affair."  

The veteran testified that the friend who pulled him out of 
the pool was now dead.  He also stated that he had attempted 
to get records from the Touro Infirmary and was told that 
they had been destroyed.  The hearing officer informed the 
veteran that the VA did have his service medical records from 
the V-12 training program that he participated in at Tulane.  
The hearing officer stated that he had reviewed those records 
and did not see any reference to a cervical spine injury.  
The veteran stated, "I don't go talking to somebody unless 
they're able to help me.  And I never did meet with anybody 
who took any interest in my neck as a problem that I was 
having . . . ."  He stated that the closest he came to 
making complaints about his neck was when he went to the 
Physical Therapy Department at the VA hospital.  When the 
hearing officer asked the veteran why he had waited so long 
to file a claim for service connection for the neck disorder, 
the veteran stated that he "didn't want to be a nuisance to 
anybody."  He added, "But if I have a service-connected 
injury that's going to require surgery and it was 
service-connected, I think I ought to get on the stick and 
apply for it and have it certified and get it over with."  
At the hearing, the veteran requested that he be afforded a 
VA examination by neurosurgeon who would express an opinion 
in the case.

In March 1996, the VA hearing officer denied the claim for 
service connection for a cervical spine injury.  He noted 
that the veteran had testified at the hearing that the injury 
had occurred in August 1943 and that records obtained from 
the VAMC dated in 1956 also showed a history of a cervical 
spine injury in 1943, and that, if the injury happened in 
1943, that would have been prior to entry onto active duty in 
June 1944.  The hearing officer observed that the service 
medical records did not mention treatment, findings, or 
diagnosis of a cervical spine injury or of the residuals of a 
cervical spine injury.  In April 1996, the veteran was 
informed that the appeal period had expired for his appeal of 
the February 1994 decision on his claim without his ever 
having completed his appeal by filing a substantive appeal, 
but that he was free to appeal the hearing officer's decision 
on his claim.  He was provided with a copy of the hearing 
officer's decision and notified of his appeal rights.

In October 1996, the RO received a statement from the 
veteran.  He did not express disagreement with the March 1996 
decision of the hearing officer but rather stated that he 
injured his "neck in a diving accident in 1944 at Audubon 
Park Pool while in the Navy B (sic) 12 program."  He stated 
that he was told at the time that it was "a temporary jammed 
neck."  He stated, "I now have  L (sic) 5 & 6 grown 
together [and] calcification.  I feel this should be 
service-connected."  The RO wrote to the veteran and 
explained that he must submit new evidence to reopen his 
claim.  The RO informed him of the best type of evidence to 
submit and informed him that it would assist him in obtaining 
any evidence specifically identified by him.

In October 1997, the veteran submitted a statement requesting 
that his claim for a neck condition be reopened.  He stated 
that he had been treated at the VAMC in New Orleans for this 
condition and that an MRI and other tests showed that the 
"condition exists and it has done so for quite a while."  
He contended that his current disability "could only have 
happened from a service injury of 50 years ago" and that 
"this can be confirmed by authorities in the neuro-sur[gery 
and] radiology dep[artmen]t . . . ."  The RO requested the 
treatment records from the New Orleans VAMC and received 
outpatient treatment reports dating from January 1997 to 
March 1998.

An October 1997 note from the neurosurgery clinic showed that 
the veteran, who was right handed, complained of right 
greater than left hand numbness which came on at night in 
medial distribution waking him up.  It was also noted that 
the veteran reported a history of having right "thenar 
atrophy" and that "[t]his is progressive over 20 years."  
A past medical history of arthritis was also noted.  On 
physical examination, thenar atrophy was noted on the right.  
There was a positive Tinel's sign, right greater than left 
wrist, bilateral elbows.  (Tinel's sign is a sensation of 
tingling, or of "pins and needles," felt in the distal 
extremity of a limb when percussion is made over the site of 
an injured nerve; it indicates a partial lesion or early 
regeneration in the nerve.  Stedman's Medical Dictionary 1619 
(26th ed. 1995)).  There was hyperesthesia, right greater 
than left, median distribution.  There was no radicular pain, 
numbness, or weakness.  There was a positive foraminal 
closing maneuver.  The assessment/plan was to provide wrist 
splints; conduct EMG/NCV (electromyography/nerve conduction 
velocity) tests; order carotid Doppler's duplex ultrasound; 
and have the veteran return to the clinic in two months.

A VA radiology report pertaining to the cervical spine, dated 
the same day as the October 1997 neurosurgery clinic note, 
showed degenerative cervical disc disease with marginal bony 
spur formation at C6-7, and, to a lesser extent, at C5-6 and 
C4-5.  This was associated with mild bony encroachment on the 
neural foramina on the left at C3-4 and C6-7 with significant 
neural foraminal encroachment on the right noted at C3-4, 
C4-5, and C5-6.  The impression was cervical spondylosis as 
described above.  (Spondylosis is ankylosis of the vertebra; 
the term is often applied nonspecifically to any lesion of 
the spine of a degenerative nature.  Stedman's at 1656)).

A December 1997 note from the neurosurgery clinic reflected 
that the veteran was right handed with right greater than 
left carpal tunnel syndrome with "progressive symptoms over 
the last 20 years."  It was also noted that the veteran 
complained of "back 'stiffness'".  There were no complaints 
at present of hand pain.  On physical examination, right 
thenar atrophy was noted.  Deltoid strength was 5/5 on the 
right, 4+/5 on the left; biceps were 5/5 on the right, 4+/5 
on the left.  Neurologic/motor examination showed 4+/5 right 
grip/finger opposition; 5/5 left grip.  The results of an MRI 
included cervical stenosis at C3-4, C4-5 with small central 
herniated nucleus pulposus at C4-5.  The results of EMG 
testing showed bilateral carpal tunnel syndrome with active 
denervation; right C6, C7 radiculopathy with active 
denervation; and chronic right C6, C7, C8 and left C6 
radiculopathy with active denervation.  Carotid duplex showed 
49 percent stenosis of the left carotid artery.  The 
assessment was acute and chronic bilateral C6, C7 
radiculopathy and carpal tunnel syndrome improving with 
conservative management.  The plan included the veteran 
returning to the clinic in six to eight weeks.

A February 1998 note from the neurosurgery clinic, like the 
December 1997 note, summarized the results of the recent 
testing, including the results of an MRI.  The veteran was 
seen for follow-up of right greater than left carpal tunnel 
syndrome and cervical disc disease.  The veteran complained 
of neck pain without radiation to the arms.  Aching and 
muscular spasms were worse on turning/extending.  The veteran 
also complained of weakness in his thumb secondary to 
bilateral arthritis.  After physical examination, the 
examiner's impression included questionable bilateral C6 
radiculopathy with mixed MRI findings and bilateral carpal 
tunnel syndrome with EMG support.  The examiner noted that 
the veteran did not want surgery for carpal tunnel syndrome.

In May 1998, the RO denied the veteran's petition to reopen 
his claim finding that the recent evidence was not new and 
material as it failed to show that the currently diagnosed 
spine condition was incurred in or aggravated by active 
service or that it was in any way related to any neck injury 
in service.  The veteran appealed this decision to the Board.  
On his VA Form 9, the veteran stated, "The MRI from [VAMC, 
New Orleans,] states that I received this disability in 
service."

The veteran testified at a hearing before a VA hearing 
officer in September 1998.  He stated that, although he had 
previously testified at the June 1995 hearing that the diving 
accident had happened in August 1943, he realized that that 
was before he had entered onto active duty and that he had 
been confused as to the exact time of the diving accident and 
now stated that it must have occurred in 1944, probably in 
July or August 1944.  He reiterated his prior testimony about 
having sustained an injury to his neck in a diving accident.  
At the hearing, the veteran, who is a physician, rendered his 
own medical opinion that the injury he sustained to his neck 
in 1944 was not a transient injury that passed away without 
leaving residuals.  Rather, the veteran rendered his opinion 
that he "had to have sustained multiple fractures on the 
cervical spine, both C5-6-7, because later on, it appeared 
that 5-6-7 seemed to have amalgamated or grown together in 
one lump sum of bone.  The whole thing stuck together."  He 
testified that he felt that some of the numbness and tingling 
that he experienced had to be related to the narrowing, by 
injury, of the canal through which a nerve passed causing 
pressure on the nerve root.  He stated that the neurologist 
at the VA "was of the opinion that it was due to nerve 
foramina contracture due to an injury".

The veteran also stated that he had x-rayed his own neck over 
the years but that he misplaced all the x-rays when he closed 
his office down.  He reiterated his testimony from the prior 
hearing that he had tried to get records from Touro Infirmary 
from 1944 but that all the records had been destroyed.  He 
reiterated his testimony that the fellow servicemember who 
pulled him out of the pool was now dead.

In addition, concerning the assertion that the recent MRI 
showed that his present neck disability was due to an injury 
sustained in service, the veteran indicated at the hearing 
that, if MRI technology had been invented in 1944 and "[i]f 
you had serially an MRI taken clear back to 1944, you could 
see that the adhesions become far more severe as you get back 
to 1944."  He then stated, "So you can judge how long it 
has been since the injury occurred, and you can make the 
observation that [it] appears that the MRI and the adhesions 
seem to be compatible with an injury occurring in 1944."  
The veteran stated that he had not heard another doctor make 
this observation about MRIs but that he had heard it in a 
lecture given by a VA radiologist at the VAMC, Little Rock.

In September 1998, the RO issued a supplemental statement of 
the case, which also represented the decision of the VA 
hearing officer and was signed by the hearing officer, 
continuing the denial of the claim for service connection for 
cervical spondylosis and herniated nucleus pulposus with 
stenosis C4-5 on the grounds that new and material evidence 
had not been submitted to reopen the claim.

The Board remanded the case in April 2000 to schedule the 
veteran for a hearing before a traveling member of the Board 
("Travel Board" hearing) at the RO because he had requested 
such a hearing on his VA Form 9 substantive appeal.  A 
hearing was scheduled in October 2000 and the veteran was 
notified of the date, time, and place to report a month 
earlier.  A notation by the Board member on the file copy of 
the September 2000 letter sent to the veteran shows that the 
veteran failed to appear ("FTA") for the hearing.

Analysis.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).  Service connection for certain diseases, such as 
arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2000).  In such cases, 
the disease is presumed under the law to have had its onset 
in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

Service connection may also be established for a disability 
resulting from aggravation during service of a disease or 
injury which preexisted service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2000).  A veteran is presumed to 
be in sound condition at entrance to service except for 
disorders noted at entrance or where clear and unmistakable 
evidence rebuts the presumption of sound condition for 
disorders not noted at entrance.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumptions of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363. 

The September 1998 supplemental statement of the case was 
issued one day before the decision in Hodge v. West was 
issued by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  In Hodge, the Federal Circuit 
overruled the standard adopted by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski 
for determining whether evidence submitted for the purpose of 
reopening a claim is new and material.  Therefore, the 
standard used by the hearing officer in the September 1998 
supplemental statement of the case was the Colvin 
"reasonable possibility" test, rather than the standard 
articulated in section 3.156(a) of VA regulations, the 
standard which the Federal Circuit stated should be used in 
evaluating whether evidence is new and material.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), overruled by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Thus, in determining whether newly submitted evidence in this 
case is new and material, the Board must apply a standard -- 
the standard in section 3.156(a) of VA regulations -- that is 
different from the "reasonable possibility" standard to 
which the RO and the hearing officer referred in the May 1998 
rating decision, the August 1998 statement of the case, and 
the September 1998 supplemental statement of the case.  
Brewer v. West, 11 Vet. App. 228, 233-234 (1998) (holding 
that judicial decisions issued during the course of an appeal 
must be applied retroactively even where they are less 
favorable to the appellant) (citing Harper v. Virginia Dept. 
of Taxation, 509 U.S. 86, 96, 113 S.Ct. 2510, 2517 (1993) 
("rule of federal law, once announced and applied to the 
parties to the controversy, must be given full retroactive 
effect by all courts adjudicating federal law")); cf. Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise).  
"[W]hen . . . the Board addresses in its decision a question 
that had not be addressed by the [RO], it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence or argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby."  VAOPGCPREC 11-97 at 
para. 5 (Mar. 25, 1997) (quoting VAOPGCPREC 16-92); see 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In this case, the Board concludes that the appellant will not 
be prejudiced by the Board's application of the standard in 
section 3.156(a) because, according to the Federal Circuit in 
Hodge, that standard presents an lighter evidentiary burden 
for the veteran to meet because the claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial but rather he merely must present 
some new evidence which may contribute to a more complete 
picture of the circumstances surrounding the origin of his 
injury or disability.  Hodge, 155 F.3d at 1363.  Moreover, 
the veteran in this case was provided notice of the 
applicable regulation, i.e., section 3.156, in the May 1998 
statement of the case and he had the opportunity to argue 
that the newly obtained evidence in his case met the criteria 
presented by the regulation both before the RO and the Board 
in his VA substantive appeal; at the September 1998 hearing 
before the hearing officer; in the written briefs presented 
by his accredited representative, and at the Travel Board 
hearing that had been scheduled in October 2000.  For these 
reasons, the Board concludes that the veteran will not be 
prejudiced by the Board's review of whether the newly 
submitted evidence constituted new and material evidence 
under section 3.156(a) because due process requirements have 
been met.  VAOPGCPREC 11-97 at 3-4; Bernard, 4 Vet. App. at 
393-94; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Although in October 1996 the veteran sent the RO a statement 
reiterating his claim that he injured his neck in a diving 
accident in 1944 while in the Navy, he did not express 
disagreement with the March 1996 denial of that claim.  
Because the veteran did not appeal the March 1996 decision, 
that decision is final.  38 U.S.C.A. § 7105(c) (West 1991).

The veteran sought to reopen his claim in October 1997.  He 
did not submit any evidence but he did put the RO on notice 
that he had been treated for a cervical condition at the 
VAMC, New Orleans, and the RO obtained those records.  Those 
records showed that the veteran had degenerative disc disease 
of the cervical spine including spondylosis, cervical 
stenosis, and a small herniated nucleus pulposus.  In 
addition, the veteran's statements and his testimony at the 
September 1998 hearing constitute newly submitted evidence.

Of this evidence, the Board notes that the medical reports 
showing a current cervical disability is new because it was 
not previously before agency decisionmakers and it is not 
cumulative or redundant of evidence that had previously been 
before agency decisionmakers.  However, the regulation 
requires that the newly submitted evidence bear directly and 
substantially "upon the specific matter under 
consideration".  For the reasons and bases which follow, the 
Board concludes that these medical reports are not 
"material" because do not bear "upon the specific matter 
under consideration" and they are not, by themselves or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

This claim was denied by VA in March 1996 because the hearing 
officer noted that, although the veteran asserted that he had 
injured his cervical spine in 1943 and although the veteran 
had provided a history of having had a "partial cervical 
vertebral dislocation in 1943" to an examiner at the VA 
hospital in Little Rock in September 1956 as shown by a 
medical report from that hospital, the veteran's service 
medical records "make no mention of treatment, findings, or 
diagnosis of a cervical injury, or the residuals of a 
cervical injury."  The examiner noted that the veteran may 
have had the year mixed up because he said that he sustained 
the injury while in the service in the V-12 program which, 
the examiner noted, would have been in 1944, not 1943.  
However, even assuming, without deciding, that the evidence 
showing that a cervical injury was sustained prior to service 
in 1943 was sufficient to rebut the presumption of sound 
condition afforded to the veteran upon entrance into service 
in June 1944 because no defect or disorder of the cervical 
spine was noted at the time of the enlistment examination in 
April 1944, there was no evidence of any worsening or 
increase in severity of any residual disability from the 
injury during military service to indicate aggravation of a 
preexisting cervical injury.  As the VA hearing officer noted 
in the March 1996 decision, service medical records "make no 
mention of treatment, findings, or diagnosis of . . . the 
residuals of a cervical injury."

Moreover, even assuming, as the VA hearing officer did in 
March 1996, that veteran had the dates mixed up and actually 
meant to allege that he sustained the injury in 1944 after 
entering onto active duty with the V-12 program, the hearing 
officer found the service medical records contemporaneous 
with this period, which did not show any complaints or 
findings relevant to a cervical injury, to be more probative 
evidence regarding whether a cervical injury occurred in 
service than the veteran's recollection some fifty years 
later.  In this regard, the neck and spine were specifically 
noted to be normal on examination reports in the service 
medical records dated in July 1944, December 1945, April 
1946, October 1948, and June 1949.  Moreover, the veteran did 
not claim a neck or cervical spine disorder on his first 
claim filed with the VA in 1953 and there were no complaints 
relevant to the neck or cervical spine made by the veteran 
during the April 1954 VA examination at which the examiner 
also found that the neck and musculoskeletal system were 
normal.  Therefore, the VA hearing officer found in March 
1996 that this contemporaneous documentary evidence was more 
probative of whether a cervical injury occurred in service 
than the veteran's assertions and recollections and concluded 
that a cervical injury was neither incurred in nor aggravated 
by active service.

Thus, the "specific matter" under consideration in this 
case is whether a cervical injury was incurred in or, if 
preexisting service, was aggravated by active service.  
Because the medical evidence obtained from the VAMC, New 
Orleans, in conjunction with the veteran's current petition 
to reopen his claim, shows only that the veteran has a 
current cervical disability, the Board concludes that this 
evidence does not bear directly and substantially upon the 
specific matter under consideration because it provides no 
evidence relevant to whether a cervical injury was incurred 
in or aggravated by active service.  For this reason, it is 
also not so significant that it must be considered in order 
to fairly decide the merits of the claim because it does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of a cervical injury; it provides no 
evidence relevant to the origin of such an injury.  The 
medical reports only provide information relevant to the 
current cervical condition and nothing about its etiology.

With regard to the veteran's statements and testimony at the 
September 1998 hearing, the Board notes that some of it is 
not new but cumulative or redundant of evidence already 
previously submitted to agency decisionmakers.  For example, 
the veteran's testimony about sustaining an injury in a 
diving accident was essentially the same as his testimony at 
the June 1995 hearing, except that he stated that it occurred 
in 1944 rather than in 1943.  In March 1996, the hearing 
officer found the contemporaneous documentary evidence of the 
service medical records more probative than the veteran's 
testimony with regard to the question of whether a cervical 
injury was incurred in or aggravated by service and concluded 
that it was not because the contemporaneous medical evidence, 
which was comprised of several examination reports, "made no 
mention of" any complaints or findings relevant to a neck or 
cervical spine injury.  Accordingly, the veteran's testimony 
in September 1998 regarding the diving accident was not new 
evidence.

The veteran's testimony concerning what "serial" MRI's 
would have shown in this case had MRI technology been in 
existence in 1944 and had the veteran had "serial" MRIs 
performed throughout the years is new evidence because these 
allegations were not previously before agency decisionmakers.  
The veteran alleged that had MRIs been taken of his neck over 
the years since 1944, such studies would have shown "that 
the adhesions become far more severe as you get back to 
1944" and that "the adhesions seem to be compatible with an 
injury occurring in 1944."  Thus, the veteran stated that he 
understood from a lecture given by a VA radiologist that by 
comparing the changes shown in adhesions by a series of MRI 
studies done over time, a judgment can be made about how long 
it had been since an injury occurred.  However, these 
statements are not material to "the specific matter under 
consideration" because, as acknowledged by the veteran, MRI 
technology did not exist in 1944 and there were no serial MRI 
studies done of his neck periodically over the years since 
1944.  Thus, instead of constituting material evidence 
itself, the statements only serve to describe the kind of 
evidence that, if it existed, would, according to the 
veteran, prove his claim.

Finally, the veteran testified that it is his opinion that 
the injury he claims to have sustained to his neck in 1944 
was not a transient injury that passed away but rather was 
"multiple fractures of the cervical spine".  This evidence 
is new because it was not before agency decisionmakers in 
March 1996.  Moreover, the veteran in this case is a doctor 
so a question arises as to whether his opinion constitutes 
"medical" evidence of an "expert witness."  Cf. Pellerin 
v. Brown, 10 Vet. App. 415 (1997).  Assuming, without 
deciding, that the veteran-doctor's testimony as to the 
nature of an injury sustained does constitute "medical" 
evidence, the Board concludes that this evidence is 
nevertheless not material because it is not relevant to the 
"specific matter" at issue in this case.

This case was not denied by the hearing officer in March 1996 
because the hearing officer found, based on the evidence of 
record, that the veteran had sustained a certain type of 
injury to the neck in service and concluded that that type of 
injury could not have resulted in a current cervical spine 
disability.  Rather, the hearing officer denied the claim 
because he concluded that the preponderance of the evidence 
in the case was against a claim that any injury to the neck 
was incurred in service at all and because he found that, 
assuming that an injury to the neck was sustained prior to 
service, there was no evidence of an increase in severity 
during service of any residuals from such an injury on which 
service connection based on aggravation could be based.  
Although the question of whether an injury sustained was a 
sprain, strain, or fracture is a medical matter requiring 
medical evidence for its resolution, the question of whether 
an injury occurred at all during a certain time period is not 
necessarily a medical matter.  The hearing officer found the 
absence of evidence of any cervical spine or neck injury in 
the many medical examination reports of service to be more 
persuasive evidence that an injury to the neck or cervical 
spine was not incurred in or aggravated by service than the 
veteran's recollections fifty years later that he had 
sustained an injury to the neck in service.  Thus, the 
"specific matter" under consideration in this case is 
whether an injury to the neck or cervical spine occurred in 
service at all, and therefore, the veteran's opinion that the 
type of injury he alleges to have sustained had to have been 
"multiple fractures" of the cervical vertebra is not 
material to this specific matter and his assertions are not, 
by themselves or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

Accordingly, for the reasons and bases noted above, the Board 
concludes that no new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a cervical spine disability.  In so 
concluding, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law specifically provided that nothing in Section 3 
of the Act, pertaining to Assistance to Claimants, which 
redefined the obligations of VA with respect to the duty to 
assist "shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured . . . ." Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a) 
(to be codified at 38 U.S.C. § 5103A(f)).  The Board notes 
that the veteran has not put the VA on notice of the 
existence of any evidence relevant to his assertion that he 
sustained in injury to his neck or cervical spine in a diving 
accident in service in 1944.  In this regard, the veteran has 
stated that records at the Touro Infirmary, where he alleges 
that he was taken after he dove into the pool and where he 
stated he had his lip stitched, from the 1940s have been 
destroyed.  He has also stated that, although he himself took 
x-rays of his neck over the years, he has misplaced those x-
rays.  In addition, he has stated that his friend who pulled 
him out of the pool is now dead.  Accordingly, the Board 
concludes that the VA is not on notice of any evidence that, 
if obtained, might constitute new and material evidence to 
reopen the claim.

Moreover, the Board concludes that, because new and material 
evidence has not been submitted to reopen the claim, the VA 
has no duty to provide the veteran with a medical examination 
or to obtain a medical opinion in the case.  In addition, a 
current examination and medical opinion would not provide 
evidence that an injury to the neck or cervical spine 
occurred in service in the 1940s, the occurrence of which, as 
noted above, is not a medical matter.  Accordingly, the Board 
concludes that the VA has no duty to assist the veteran in 
this case that has not already been fulfilled.

With regard to VA's duty under the new law to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete his claim, the 
Board notes that the veteran received a copy of the March 
1996 hearing officer's decision in which it was made clear 
that the claim was denied because of an absence of evidence 
to support the veteran's assertion that he sustained an 
injury to his neck or cervical spine in service and because 
of the presence of evidence in the service medical records, 
contemporaneous with the time the veteran alleges he injured 
his neck, which show that the neck and spine on examination 
were normal.  The August 1998 statement of the case and 
September 1998 supplemental statement of the case also 
notified the veteran that whether an injury to the neck or 
cervical spine occurred in service was the crux of the matter 
of his case and no new and material evidence had been 
submitted which was material to that issue.  Accordingly, the 
Board concludes that the VA's duty under the new law to 
notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
his claim has been fulfilled.


ORDER

New and material evidence not having been submitted, service 
connection for a cervical disability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

